Order, Supreme Court, Bronx County (Bertram Katz, J.), entered October 29, 2001, which denied plaintiff’s motion to vacate dismissal of this action and restore it to the calendar, unanimously affirmed, without costs.
Vacatur of the dismissal of this action, which dismissal was ordered pursuant to 22 NYCRR 202.27, was properly denied since plaintiff did not meet his burden as movant to demonstrate a reasonable excuse for his failure to appear at calendar call (see Polir Constr. v Etingin, 297 AD2d 509, 511-512 [2002]). It was the obligation of plaintiff’s attorney to apprise her adversary of her current address, and not the adversary’s responsibility to search for her.
We have considered plaintiff’s other contentions and find them unavailing. Concur — Tom, J.P., Andrias, Sullivan, Rosenberger and Friedman, JJ.